Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149949                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149949
                                                                    COA: 311755
                                                                    Wayne CC: 11-008346-FH
  TAYWON KESHAUN WILLIAMS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 24, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court. The
  court articulated substantial and compelling reasons for departing from the guidelines
  with respect to the defendant’s convictions for armed robbery, assault with intent to
  murder, and torture, but it failed to articulate any rationale for the particular departures
  made. People v Smith, 482 Mich 292 (2008). On remand, the court shall either issue an
  order that articulates why the extent of the departures is warranted, or resentence the
  defendant. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           p1222
                                                                               Clerk